DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

I. ALLOWABLE SUBJECT MATTER
Claims 3-10 and 13-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

II. REJECTIONS BASED ON PRIOR ART
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 11-12 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over CREED et al. (WO 2019/220128 A1).

As per claim 1, CREED teaches/suggests system comprising:
a processor configured to execute instructions ([0052]-[0053]);
a computer-readable medium containing instructions for execution on the processor([0009]; and [0052]), the instructions causing the processor to perform steps of:
accessing a machine-learned model ([0008]; and [0085]) including:
a set of encoders and a set of decoders (e.g. associated with encoder network and scoring network), the set of encoders coupled to receive a sequence of input embeddings and generate an encoded output ([0008]-[0011]; [0036]; [0092]; [0099]; and [00124]-[00125]), and
the set of decoders coupled to receive a sequence of output embeddings and the encoded output and generate a prediction for a next word ([0050]; [0077]; and [0082]),
wherein at least one encoder of the set of encoders or at least one decoder of the set of decoders includes an attention block, the attention block coupled to receive an input key, an input query, an input value and generate an attention by applying a key matrix to the input key, a query matrix to the input query, a value matrix to the input value to generate an output, and applying an output matrix to the output to generate the attention ([0008]-[0011]; [0024]; [0089]-[0091]; [0097]; [00126]-[0129]; and [00136]-[00138])
initializing parameters of the machine-learned model including parameters of the value matrix and the output matrix ([00136]);
scaling the parameters of the value matrix and the output matrix by multiplying a scaling factor that is inverse to a number of the set of encoders or a number of the set of decoders ([0021]; and [0097]-[0098]);
obtaining a set of training text ([0077]), each training text including an ordered set of training input embeddings and an ordered set of training output embeddings ([0017]-[0021]); and
for each training text in the set:
generating one or more estimated output embeddings by applying the set of encoders and the set of decoders to the ordered set of training input embeddings ([0022]), and
determining a loss function indicating a difference between the one or more estimated output embeddings and the ordered set of training output embeddings ([0020]-[0021]); and
updating the parameters of the machine-learned model to reduce the loss function for the training text in the set ([0020]; [0029]-[0030]; [0083]; and [00108]).

As per claim 2, CREED teaches/suggests all the claimed features of claim 1 above, where CREED further teaches/suggests the system comprising wherein the at least one encoder or the at least one decoder does not include a normalization layer coupled to receive a set of inputs and normalize the set of inputs ([00136]).

As per claims 11-12, claims 11-12 are rejected in accordance to the same rational and reasoning as the above rejection of claims 1-2.

III. PERTINENT RELATED PRIOR ART 
Ceccaldi et al. (US Pub.: 2019/0046068): discloses machine-learned network incorporating deep learning features that include both encoder network and decoder network, and initialization layer(s) that may serve as normalization.
Aguiar (US Pub.: 2021/0381992): discloses a neural network architecture for exploiting deep-learning based classification, wherein the neural network architecture operates in conjunction with confusion matrices including diffraction only without normalization during training confusion matrix.


IV. CLOSING COMMENTS

CONCLUSION
STATUS OF CLAIMS IN THE APPLICATION
The following is a summary of the treatment and status of all claims in the application as recommended by M.P.E.P.  707.07(i):
CLAIMS REJECTED IN THE APPLICATION
Per the instant office action, claims 1-20  have received a first action on the merits and are subject of a first action non-final.
    
DIRECTION OF FUTURE CORRESPONDENCES
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN KUAN LEE whose telephone number is (571)272-0671.  The examiner can normally be reached on Monday-Friday.				
IMPORTANT NOTE
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571) 270-1023.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHUN KUAN LEE/Primary Examiner
Art Unit 2181                                                                                                                                                                                                        September 30, 2022